Exhibit (10) K

 

SEPARATION AGREEMENT AND GENERAL RELEASE

Dated 09/06/2013

 

PEAPACK-GLADSTONE BANK ADVISES YOU TO CONSULT AN

ATTORNEY BEFORE YOU SIGN THIS DOCUMENT

 

This "Separation Agreement and General Release" (hereinafter "Release") between
CRAIG C. SPENGEMAN (hereinafter "you" or "your"") and in favor of
Peapack-Gladstone Financial Corporation and Peapack-Gladstone Bank(hereinafter
collectively "the Bank"), for the purpose of amicably and fully resolving any
and all claims, disputes and issues arising out of your employment at the Bank
and the termination of that employment.

As the Bank is willing to offer you the benefits described below in exchange for
a full and complete release of all claims arising out of your employment with
the Bank; and

As you have agreed to provide this Release to the Bank in return for these
benefits;

Therefore, in consideration of the mutual covenants and promises hereinafter
provided and of the actions to be taken pursuant thereto, you agree as follows:

1.        (a) You hereby accept the sums and benefits set forth in Paragraph
1(b). Except as provided in Paragraphs 1(b),1(c) and 5 below, you will not be
entitled to any other compensation or benefits from the Bank.

(b) Effective as of January 2, 2014 (the “Termination Date”), you are resigning
as an employee of the Bank, and will similarly resign from your positions as
President and Chief Investment Officer of PGB Trust and Investments, as a member
of the Board of Directors of the Bank, and from all other offices,
directorships, trusteeships, committee memberships and fiduciary and other
capacities held with, or on behalf of, the Bank. .

(c) The Bank will make payments to you described below, minus all deductions
required by law. These payments consist of:

(i)You shall be paid a total of $600,000 in severance, representing two (2)
years of your current base salary of $300,000, as follows.  Per your election
under Section 6(g) of your Employment Agreement with the Bank, dated January 1,
2008, you will be paid severance pay equal to six months ($150,000) of your
current annual base salary of $300,000 on July 1, 2014, together with interest
on said sum calculated using the six (6) month Treasury Bill rate as of the date
on which the payment is delayed September 6, 2013, compounded daily. 
Thereafter, the remaining balance ($450,000) will be paid over the subsequent
eighteen months in accordance with the Bank’s normal payroll practices.

(ii)On, December 27, 2013 unused vacation time, equal to a sum of $11,538, in
accordance with New Jersey law will be paid.

(iii)on December 1, 2013, title to the 2008 Audi A6 used by you for business
purposes and owned by the Bank, valued at $15,500.

(iv)Restricted Stock Shares granted to you under the Peapack Gladstone Financial
Corporation stock plans will continue to vest according to vesting schedule.

(v)commencing January 1, 2014 reimbursement of all COBRA medical premiums you
pay for one year, until December 31, 2014.

2.        In exchange for the sums and benefits set forth above, you agree to
release the Bank, and its current and former officers, directors, agents,
employees, successors and assigns (hereinafter collectively "the Released
Parties") from all claims, demands, actions, and liabilities, whether known or
unknown (except as expressly set forth in Paragraph 5 below), you may have
against them or any one of them in any way related to your employment at the
Bank and/or the termination of that employment. By way of example, the types of
claims that are covered under this Release include but are not limited to:

124

 



(a)        all wrongful discharge claims, constructive discharge claims, claims
relating to any contracts of employment, expressed or implied, any covenants of
good faith and fair dealing, expressed or implied, and any personal wrongs or
injuries;

(b)        any claims that could be brought pursuant to Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 1 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act, 29 U.S.C. §
1131 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. the New
Jersey Law Against Discrimination, N.J.S.A. § 10:5 1 et seq., the Conscientious
Employee Protection Act, N.J.S.A. § 34:19 1 et seq., the New Jersey Civil Rights
Act, N.J.S.A. 10:6-1, et seq., and the Family Leave Act, N.J.S.A. § 34:1113 1 et
seq. (all as may have been amended); and

(c)        any claims that could be brought under any other federal, state,
county or municipal statute or ordinance dealing with discrimination in
employment on the basis of sex, race, national origin, religion, disability,
age, marital status, affectional or sexual orientation or other reason.

3.        (a) You agree that you will never sue or otherwise institute a claim
seeking any personal recovery or personal injunctive relief against the Released
Parties or any one of them for anything which has happened up to now, whether
such claim is presently known or unknown by you, in any way related to your
employment at the Bank and/or the termination of that employment.

(b) Nothing contained in this paragraph shall prohibit you from (i) bringing in
any action to enforce the terms of this Agreement and Release; (ii) filing a
timely charge with the Equal Employment Opportunity Commission (EEOC) regarding
the validity of this Agreement and Release; and (iii) filing a timely charge or
complaint with the EEOC or participating in any investigation or proceeding
conducted by the EEOC regarding any claim of employment discrimination (
although you have waived any right to personal recovery or personal injunctive
relief in connection with any such charge or complaint.)

4.        You acknowledge that by entering into this Release, the Bank does not
admit, expressly or implicitly, that it has engaged in any wrongdoing
whatsoever.

5.        This Release does not include any claims you may have with respect to
any medical, prescription, dental, retirement and savings benefits provided by
plans maintained by the Bank to which you may be entitled, with respect to any
payments due you under this Release, or with respect to any rights you may have
under any applicable worker's compensation laws.

This release also does not include your rights to indemnification as a director,
officer or employee of the Bank. You shall continue to have the right to be
indemnified to the fullest extent permitted by the corporate documents of the
Bank in effect as of the Termination Date or, if greater, under applicable law,
as well as to the fullest extent permitted pursuant to applicable director and
officer insurance policies of the Bank, as in effect from time to time.

6.        You agree that you have executed this Release on your own behalf and
also on behalf of any heirs, agents, representatives, successors and assigns
that you may have now or in the future.

7.        You acknowledge and agree that the benefits provided herein exceed any
amount to which you would otherwise be presently entitled under the Bank's
policies, procedures and benefit programs and/or under any applicable law
without providing this Release, and constitute valuable consideration for this
Release.

8.        (a) You hereby acknowledge that the Bank maintains certain proprietary
and confidential information that has great value in its business (hereinafter
"Confidential Information") and that Confidential Information includes, but is
not limited to, (i) any and all information (in any medium, including but not
limited to, written documents and electronic files) concerning unpublished
financial data, marketing and sales data, compensation data, employee lists,
customer lists, product cost or pricing information, contracts, formulas, trade
secrets, inventions, discoveries, improvements, data, know how, formats,
marketing plans, business plans, strategies, forecasts, supplier and vendor
identities and (ii) information provided to the Bank in confidence by the Bank's
customers and others with whom the Bank does business.

125

 



(b) You agree that at all times hereafter you (i) will hold in trust and keep in
confidence any all Confidential Information in your possession or to which you
have had access and (ii) will not without the prior express written
authorization of the Bank directly or indirectly use for any purpose, publish,
disseminate, or disclose to any person, corporation, firm, or other entity any
Confidential Information.

(c) You agree to reasonably cooperate with the Bank as may be reasonably
required, in connection with any past, present or future legal matter involving
the Bank

(c) You further acknowledge and represent that you have returned to the Bank all
Confidential Information (including copies), all other documents, and all
tangible property of the Bank, including, but not limited to, keys, credit
cards, cell phones, computers and other electronic equipment.

9.        You agree that you will not make any statements, orally or in writing,
that disparage the reputation or good will of the Released Parties or any one of
them.

10.      You agree to keep both the existence and the terms of this Release
completely confidential, except that you may discuss this Release with your
attorney, accountant or other tax professional and your spouse.

11.      You acknowledge that the Bank has advised you and that you are aware of
the following:

(a) you have the right to and should consult with an attorney prior to signing
this Release;

(b) you have 21 calendar days to decide whether to sign this Release; and

(c) if you sign this Release, you have up to 7 calendar days to revoke it, and
the Release will not become effective until this 7 calendar day period has
expired.

12.      If you sign this Release and wish to revoke it, within 7 days after you
sign it you must deliver or mail a written notice of revocation (form attached)
to Bridget J. Walsh, Senior Vice President, Peapack-Gladstone Bank, 500 Hills
Drive, Bedminster, NJ 07921. The revocation must be:

(a) delivered within the 7 calendar day period; and

(b) properly addressed to Bridget J. Walsh at the above address.

If Bridget J. Walsh does not receive a written notice of revocation in
accordance with the foregoing terms, you will not be able to rescind this
Release.

13.      You agree that this Release contains the entire agreement of the
parties and that this Release cannot be amended, modified, or supplemented in
any respect except by the written agreement of both parties. You also
acknowledge and agree that you remain subject to the obligations that apply
under the terms of your Employment Agreement with the Bank dated as of January
1, 2008 (the “Employment Agreement”), and that all payments described hereunder
are in full satisfaction of the Bank’s obligations under the Employment
Agreement. Notwithstanding the preceding sentence, in exchange for your agreeing
to the terms of this Release, the Bank will release you from the Non-Compete
provisions that would otherwise apply to you under Section 8(a) of your
Employment Agreement (but the remainder of Section 8 will remain in full force
and effect).

14.      You agree that if any term or provision of this Release or the
application thereof to any alleged claim, party or circumstances shall to any
extent be determined to be invalid, void, or unenforceable, the remaining
provisions and any application thereof shall nevertheless continue in full force
and effect without being impaired or invalidated in any way. The parties further
agree to replace any such void or unenforceable provision of this Release with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business or other purposes of the void or unenforceable provision.

126

 



15.      You acknowledge that you have read this Release in its entirety,
understand fully the meaning and significance of all its terms, have had an
opportunity to discuss said terms with an attorney, and you hereby voluntarily
and knowingly agree to accept all of its terms. You further acknowledge that you
have not relied on any representations, promises, or agreements of any kind made
to you in connection with your decision to sign this Release except for the
agreements set forth in the Release.

16.      You agree that this Release shall be governed by the laws of the State
of New Jersey without giving effect to any conflicts of law principles. You also
agree that the state and federal courts in the State of New Jersey will have
exclusive jurisdiction and venue over the subject matter hereof. The payments
and benefits provided under this Release are intended to be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder and, accordingly, this
Release will be administered and interpreted to be consistent with such intent,
although the Bank does not provide assurance or a guarantee of such compliance.

 



  DATE:             CRAIG C. SPENGEMAN             STATE OF                  
COUNTY OF                 On this _____day of  2013 _____________________
personally came before me and acknowledged under oath, to my satisfaction, that
this person (a) is named in and personally signed this document; and (b) signed,
sealed and delivered this document as his/her voluntary act and deed.          
      NOTARY PUBLIC                                 BRIDGET J. WALSH, SVP      
        Date      





127

 



REVOCATION FORM

To be effective, this Revocation Form must be mailed to Bridget J. Walsh, Senior
Vice President, Peapack-Gladstone Bank, 500 Hills Drive, Bedminster, NJ 07921
within 7 days following the date you sign the Separation Agreement and General
Release. This Revocation Form must be:

(1) Delivered within the 7 calendar day period; and

(2) Properly addressed to Bridget J. Walsh, Senior Vice President,
Peapack-Gladstone Bank, 500 Hills Drive Bedminster, NJ 07921.

If Bridget J. Walsh does not receive a written revocation as set forth above,
you will not be able to rescind the Separation Agreement and General Release.

By signing below, I revoke the Separation Agreement and General Release signed
by me and dated _______, 2013 and rescind my agreement to accept the benefits
provided therein. I understand that by signing this Revocation Form and
returning it to the Bank as indicated above, my agreement to accept the terms
and conditions of the Separation Agreement and General Release will be
considered withdrawn, and my benefits will be determined in accordance with
normal Bank policy.

 

          WITNESS   CRAIG C. SPENGEMAN                     PRINTED NAME        
        DATED:      



 



128

 

